Case 4:19-cv-00582-ALM-KPJ Document 11 Filed 12/20/19 Page 1 of 2 PageID #: 74



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  EDWARD BUTOWSKY,                                          §
                                                            §
          Plaintiff,                                        §
                                                            §
  v.                                                        § Civil Action No.: 4:19-cv-582-ALM-KPJ
                                                            §
  DEOMCRATIC NATIONAL                                       §
  COMMITTEE, et al.,                                        §
                                                            §
          Defendants.                                       §
                                                            §

                                     ORDER OF DISMISSAL

        Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Notice of Dismissal

(the “Notice”) (Dkt. 10), wherein Plaintiff dismisses without prejudice all claims against all

Defendants in this matter.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

of dismissal is appropriate.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each

party shall bear its own costs.
.   Case 4:19-cv-00582-ALM-KPJ Document 11 Filed 12/20/19 Page 2 of 2 PageID #: 75



            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

          SIGNED this 20th day of December, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
